Case: 16-14280     Date Filed: 03/08/2017    Page: 1 of 3


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-14280
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:15-cv-00474-ACC-DAB

KEVIN PETER WARD,
individually and on behalf of
all others similarly situated,

                                                    Plaintiff - Appellant,

versus

EZCORP, INC.,
EZPAWN FLORIDA, INC.,
d.b.a. Value Pawn and Jewelry,

                                                    Defendants - Appellees,

VALUE FINANCIAL SERVICE, INC.,

                                                    Defendant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                          _______________________

                                  (March 8, 2017)
              Case: 16-14280     Date Filed: 03/08/2017    Page: 2 of 3


Before MARCUS, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:

      Kevin Ward appeals the district court’s denial of class certification in his

action alleging that EZPawn Florida, Inc. d/b/a Value Pawn and Jewelry and

EZCorp, Inc. (EZPawn) engaged in unfair and deceptive business practices. Ward

alleges EZPawn violated the Florida Pawnbroking Act, which provides that a

pawnbroker can assess a $2 fee if a pledgor does not present a pawn ticket when

retrieving pledged property. Fla. Stat. § 539.001(13)(b). Ward asserts this $2 fee

can be collected only if the pawnbroker has obtained a written statement, signed by

both the pledgor and the pawnbroker, of the loss, destruction, or theft of the

pledgor’s copy of the pawn ticket. Ward alleges that EZPawn unfairly charged

him and other EZPawn pledgors $2 fees without obtaining a jointly-signed written

statement.

      We review an order denying class certification for abuse of discretion.

Hines v. Widnall, 334 F.3d 1253, 1255 (11th Cir. 2003). The district court abuses

its discretion when it “fails to apply the proper legal standard or to follow proper

procedures in making the determination, or makes findings of fact there are clearly

erroneous.” Heffner v. Blue Cross and Blue Shield of Alabama, Inc.. 443 F.3d
1330, 1337 (11th Cir. 2006) (quotations omitted).




                                          2
               Case: 16-14280     Date Filed: 03/08/2017    Page: 3 of 3


      After reviewing the record and the parties’ briefs, we conclude there was no

abuse of discretion by the district court in denying class certification. See Little v.

T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012) (explaining a plaintiff

seeking class certification must satisfy the implicit and explicit requirements of

Federal Rule of Civil Procedure 23). Specifically, we agree with the district court

that Ward could not show the class was “clearly ascertainable,” an implicit

requirement of Rule 23. See id. (stating the existence of an ascertainable class of

persons to be represented by the class representative is an implicit prerequisite of

Rule 23). Ward’s proposed identification of class members cannot sort who was

charged the $2 fee in connection with a missing pawn ticket from those that were

charged regardless of presenting a pawn ticket. The district court noted this

distinction is important because a pledgor that presents a pawn ticket will have no

need for a written statement because written statements are used to show that a

pawn ticket is missing. We also agree with the district court’s finding the class

does not meet the explicit requirement of typicality. See Fed. R. Civ. P. 23(a)(3).

The class definition is broad enough to include class members that suffered harms

different than Ward’s harm. Accordingly, we affirm the district court’s order

denying class certification.

      AFFIRMED.




                                           3